DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 16 are objected to because of the following informalities: 
Regarding claim 2, the limitation “juice beverage or an extract of a fruit or vegetable or is a dairy product” should be amended to instead recite “juice beverage, an extract of a fruit or vegetable, or a diary product” to place the claim in better form.  
Regarding claim 16, the claim is identical to claim 7 and depends from the same claim. Claim 16 should be amended to include limitations which further define the claimed invention or the claim should be canceled.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“pressure release component” and “pressure releasing components” in claims 1, 8 and 20, interpreted to be valves, annular discs, perforated plates or any suitable component allowing a pressurized fluid to enter at end of an orifice at a first pressure and exit the orifice at a second pressure less than the first pressure (paragraph 77).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 15-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo et al. (US 6,120,732) in view of Lelieveld et al. (US 2004/0126480 A1) and Balaban (US 6,994,878 B2). Bright Hub NPL and Huntsman (US 2016/0128367 A1) are relied on as evidence.
Regarding claim 1, Toledo et al. teaches a process for inactivating microorganisms in flowing liquids by pressurizing and depressurizing (pascalization) the liquid (abstract), the processing being continuous (column 4 lines 39-42), comprising receiving unprocessed liquid product at an inlet of apparatus 10 (figure 1; column 5 lines 65-67), pressurizing the product using pressure intensifier 14 to a first pressure (column 6 lines 1-4 and 16-19), the first pressure being from 200-400 MPa (about 29,000 psi to 58,000 psi), such as 310 MPa (column 4 lines 64-65; column 8 lines 56-57), holding the pressurized product at the first pressure for a predetermined hold time, where a length of high-pressure tubing 12 is arranged to provide a specified time of travel between a tubing inlet and tubing outlet (column 6 lines 1-11; column 8 lines 57-60; column 9 lines 1-3), depressurizing the pressurized product to a second pressure to create a processed product, the second pressure being atmospheric (column 6 lines 4-11 and 40-42), where the pressure release creates high shear (column 5 lines 50-53), and supplying the processed product from an outlet (figure 1).
Regarding the limitation “wherein no gases are introduced into the product during steps b or c”, Toledo et al. teaches the pressurization is achieved using a pressure intensifier (column 6 lines 16-24). Bright Hub NPL shows that hydraulic intensifiers work by taking a volume of fluid to be pressurized, flowing a high pressure working fluid (such as water) into the device, and transferring the pressure from the working fluid to the fluid to be pressurized by movement of a cylinder, where the working fluid and fluid to be pressurized are maintained in fluid isolation from each other (pages 2-3). Thus, the intensifier of Toledo et al. does not introduce gas into the product. Furthermore, Toledo et al. does not disclose that gases are introduced during the process (see whole document).
Toledo et al. does not teach the hold time is at least one minute.
Lelieveld et al. teaches a process of preserving foods using high pressure (abstract), including beverage such as milk (paragraph 56), comprising maintaining high pressure in a tube having an inlet and outlet, the difference in pressure being 100MPa or more (paragraphs 54-55). The residence time of the fluid in the tube can be at least 2 minutes and can be varied based on operating pressure as well as desired effect on the microorganisms (paragraph 64), and the length of the tube can be varied as needed to obtain the desired residence time (paragraphs 57-59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Toledo et al. to have a hold time of at least one minute in order to ensure sufficient destruction of microorganisms as taught by Lelieveld et al., and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired degree of microorganism destruction, type of fluid being processed, initial concentration of microorganisms, and operating pressure.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Toledo et al. teaches the method can use a multiplicity of orifices 16 such as micro-metering valves (column 6 lines 4-5 and 25-30), the product pressure being reduced across the valves (column 6 lines 40-42), but does not specify that the valves are spaced apart from each other.
Balaban teaches a continuous method for reducing microorganisms in a liquid beverage (abstract), comprising subjecting the beverage to elevated pressures between 300 and 20,000 psia (column 5 lines 33-36), holding for a desired residence time (column 5 line 64 to column 6 line 7), and then depressurizing through a plurality of separate pressure control devices 36, 40 and 46 (column 6 line 52 to column 7 line 6). Depressurization through multiple stages avoids large temperature changes which may freeze the product, minimizes required heat input which may undesirably affect flavor and aroma, and allows the product to be depressurized while maintaining a desired temperature range (column 6 lines 24-39). The reference is analogous since it is directed to reducing microorganisms in a food product using pressurization and depressurization.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Toledo et al. to use two or more spaced apart pressure-releasing components since the reference already suggests multiple pressure-reducing valves 16 can be used, and to ensure the product maintains a desired temperature range during depressurization, thereby minimizing freezing, damage and undesired flavor/aroma changes as taught by Balaban.
Regarding the processed product retaining one of a flavor, a mouthfeel, or a texture of the unprocessed product, Toledo et al. teaches a microorganism inactivating process by applying pressure without the use of heat (column 4 lines 40-51), but does not specify the process retains one of a flavor, mouthfeel or texture of the unprocessed product.
Huntsman is relied on as evidence to show that processing foods with high pressures (up to 87,000 psi) results in microorganism inactivation, and that the food can be processed without heat such that “sensory characteristics of the food are retained without compromising microbial safety”, even at pressures above 60,000 psi (paragraph 36).
Since both the process of the claimed invention and that of the prior art combination teach food pasteurization using similar pressure values (e.g. up to 58,000 psi as taught by Toledo et al.), holding, and depressurizing without substantial heating and gas introduction, the process of the prior art combination appears to be the same as that of the claimed invention. Thus, in view of the teachings of Huntsman, one of ordinary skill in the art would have reasonably expected the product of the prior art process to similarly retain one of a flavor, mouthfeel or texture of the unprocessed product as claimed.
Regarding claim 2, Toledo et al. teaches the product can milk or fruit juices (column 5 lines 18-19).
Regarding claim 3, Toledo et al. teaches the product has food-borne pathogens existing therein, whereby stress is applied to the pathogens (as stated for claim 1) such that the processed product includes a reduced number of pathogens as compared to the unprocessed product (column 9 lines 49-53; columns 15-16 tables 1-2). It is noted that the “stress” is construed to refer to the “shear stress” recited in step d of claim 1, and further as described in the specification (paragraphs 51, 65 and 67). 
Regarding claim 4, Toledo et al. teaches the process results in 2.5 to 4 log reduction of the pathogens (column 9 lines 49-53).
Regarding claims 7 and 15-17, Toledo et al. teaches the first pressure is between 200-400 MPa (about 29,000 psi to 58,000 psi), such as 310 MPa (about 45,687 psi) (column 4 lines 64-65; column 8 lines 56-57)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Toledo et al. to use the claimed pressures since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of microorganism and desired degree of inactivation (Toledo et al. column 3 lines 9-10, 30-32, 50-56 and 60-67; column 12 line 55 to column 13 line 4), and desired residence time (Lelieveld et al. paragraph 64).
Regarding claim 18, Toledo et al. teaches pressurizing the product using pressure intensifier 14 to a first pressure (column 6 lines 1-4 and 16-19). Since applicant’s specification discloses a compressor refers to a mechanism that is operative to pressurize material (paragraph 46), the intensifier of Toledo et al. is construed to be a type of compressor.
Regarding claim 19, Toledo et al. teaches a dual-action piston intensifier (figure 1; column 6 lines 20-24). The inlet is a branch circuit that distributes the unprocessed product across the first and second ends of the intensifier as shown below. Each end of the intensifier is construed to be a separate compressor.

    PNG
    media_image1.png
    1012
    960
    media_image1.png
    Greyscale

Regarding claim 20, Toledo et al. teaches milk pressurized to 310 MPa is conveyed through a micro-metering valve 16 which throttles the milk to atmospheric pressure (column 8 lines 56-62). The micro-metering valve is therefore construed to be a pressure release component, and would naturally comprise an inlet and outlet at the respective pressures. The combination applied to claim 1 teaches a plurality of spaced apart pressure-reducing components (Balaban). The same combination is applied to claim 20 and would have been obvious for the same reasons stated for claim 1.
Regarding claim 22, Toledo et al. teaches the depressurized product is cooled (column 9 lines 3-9).
Regarding claim 23, Toledo et al. teaches the pressure-releasing component 16 is a micro-metering valve (column 6 lines 25-30).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toledo et al. (US 6,120,732) in view of Lelieveld et al. (US 2004/0126480 A1) and Balaban (US 6,994,878 B2) as applied to claims 1-4, 7, 15-20 and 22-23 above, and further in view of Guamis Lopez et al. (US 2013/0243644 A1).
Regarding claim 8, the combination applied to claim 1 teaches two or more spaced apart pressure-releasing components (Balaban). The same combination is applied to claim 8 and would have been obvious for the same reasons stated for claim 1.
Toledo et al. does not teach one or more cavitation events during depressurizing.
Guamis Lopez et al. teaches a process for sterilization of fluids (abstract) comprising ultra-high pressure homogenization at 200-600 MPa (paragraph 25), where forces, such as shear and cavitation arising from application of dynamic high pressures, are used in pasteurization processes (paragraph 9) and microorganisms in liquid foods can be disrupted and inactivated by physical processes such as sudden pressure drops (paragraph 13). 
Balaban also teaches high shear forces enable a rupture of microbial cell walls (column 6 lines 16-19).
One of ordinary skill in the art would have reasonably expected the process of the combination to similarly result in cavitation forces since the combination teaches a process with similar pressure values and rapid pressure reduction across pressure-reducing components, the pressure reduction resulting in shear forces as taught by Toledo et al. and stated above. Furthermore, it would have bene obvious to one of ordinary skill in the art at the time of the invention to modify the process of Toledo et al. such that cavitation occurs in order to similarly facilitate microorganism destruction.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toledo et al. (US 6,120,732) in view of Lelieveld et al. (US 2004/0126480 A1) and Balaban (US 6,994,878 B2) as applied to claims 1-4, 7, 15-20 and 22-23 above, and further in view of Richter (US 8,919,080 B2).
The term “preservative agent” is given its broadest reasonable interpretation in view of the specification to be any substance recognized by the art to produce a shelf life prolonging effect in food.
Toledo et al. does not teach that the product is absent an added preservative agent. 
Richter teaches high pressure treatment of food products (abstract) where the treatment is known to prolong shelf life while simultaneously not requiring food preservatives (column 2 lines 4-6). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Toledo et al. such that the processed product is absent an added preservative agent since the reference does not recite requiring a preservative (see whole document), since Richter is directed to a high pressure preservation process performed at similar pressures (Richter column 11 lines 35-38), since high pressure treatment is known to not require preservatives as taught by Richter, to minimize manufacturing material cost, and in order to provide consumers with an option between preservative containing and preservative free products.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toledo et al. (US 6,120,732) in view of Lelieveld et al. (US 2004/0126480 A1) and Balaban (US 6,994,878 B2) as applied to claims 1-4, 7, 15-20 and 22-23 above, and further in view of Savoryreviews NPL.
Toledo et al. teaches the product can be fruit juice (column 5 line 18), but does not specifically state the unprocessed product is a component usable in an alcoholic beverage having an alcohol content less than 15.5% by volume. 
Savoryreviews NPL teaches that orange juice can be used in mimosas with Prosecco, known to have an alcohol content below 15.5% by volume (page 2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Toledo et al. such that the treated product is a component of an alcoholic beverage as claimed since the combination of orange juice and sparkling wine such as Prosecco is well known in the art, as a matter of manufacturing choice, and in order to ensure the processed beverage component is safe for consumption. 
It is noted that the limitation of claim 11 does not appear to have any material effect on the process, where selection of a material as claimed would have been simply a matter of preference for a particular ingredient, flavor, texture, etc. of the beverage, the selection being readily obvious to one of ordinary skill in the art as stated above.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Toledo et al. (US 6,120,732) in view of Lelieveld et al. (US 2004/0126480 A1) and Balaban (US 6,994,878 B2) as applied to claims 1-4, 7 and 15-23 above, and further in view of Clark et al. (US 5,232,726).
Toledo et al. does not teach an annular disc.
Clark et al. teaches a process for pasteurization of juice using elevated pressure (abstract) comprising homogenizing the juice under ultra-high pressure of about 15,000 psi or greater (column 2 lines 12-17) to reduce microorganisms in the juice by 99% (column 2 lines 41-45), where a pressure differential between the homogenizer valve inlet and outlet effects a high shear and cavitation which causes cellular disruption of microorganisms in the juice (column 2 lines 47-50). The homogenizer valve used in the process is capable of performing under pressures of 15,000 psi or greater and causes a significant pressure drop between the valve inlet and outlet (column 2 lines 52-66). The homogenizer valve can be of the plug type having valve seat (inlet) 1, and pushrod (plate) 3 which acts against the valve seat 1 to form a restricted area through which the product flows (figure 1; column 2 line 67 to column 3 line 15). 
It is noted that the surface of the pushrod 3 forms a flat area, where the shape of the pushrod (and corresponding valve seat 1) can have an annular cross section as is known in the art for such food processing devices (Clark et al. column 1 lines 23-27). Therefore the portion of the pushrod 3 engaging the valve seat 1 is construed to be a type of “disc” that regulates the size of the valve opening, and therefore flow rate and pressure drop. The reference is analogous since it is directed to reducing microorganisms in food products using pressure differentials, sear forces and cavitation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Toledo et al. such that the pressure-releasing components include an annular disc since the reference teaches the process can include a variety of valves as needed (column 6 lines 35-39), where both the valves disclosed by Toledo et al. and Clark et al. serve to provide flow and pressure control to the process, as well as facilitate shear and cavitation for microorganism destruction, and therefore as a substitution of art recognized equivalents for the same purpose, and to use a variety of valve types to expose the microorganisms to varying types of shear and cavitation, thereby facilitating microorganism reduction.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Toledo et al. (US 6,120,732) in view of Lelieveld et al. (US 2004/0126480 A1) and Balaban (US 6,994,878 B2) as applied to claims 1-4, 7 and 15-23 above, and further in view of Seneviratne (US 2008/0164199 A1).
Toledo et al. does not teach a perforated plate.
Seneviratne teaches a device for treating aqueous liquids to means to induce cavitation (abstract), the liquid including beverages (paragraph 32), where the device includes a flow compartment 12 defined by shell 13, an inlet 14 connected to cavitation inducing means, said cavitation means include constricted passageways (perforations) 20 in a cap (plate) 18 fastened over inlet 14 (figure 1; paragraph 44). The perforations allow for reduction of the pressure of liquid passing through the device and cause cavitation (paragraph 45). It is noted that the device can be operated under any suitable pressure condition (paragraph 31). The reference is analogous since it is directed to treating liquids, including foods (paragraph 32) using a device for facilitating pressure reduction and creation of shear/cavitation forces.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Toledo et al. such that the pressure-releasing means is a perforated plate since the reference teaches the process can include a variety of valves as needed (column 6 lines 35-39), where both the valves disclosed by Toledo et al. and Seneviratne serve to provide flow and pressure control to the process, as well as facilitate shear and cavitation for microorganism destruction, and therefore as a substitution of art recognized equivalents for the same purpose, or to use a variety of valve types to expose the microorganisms to varying types of forces and flow paths, thereby facilitating microorganism reduction.

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that Toledo states the process alters the proteins in the product, causing the processed product to be more viscous, changing the texture and mouthfeel, and therefore the process of Toledo cannot retain the flavor, mouthfeel or texture of the unprocessed product.
This is not persuasive since claim 1 only requires a “liquid product”; “food” or “milk” are not required. Claim 2 only recites the liquid product can be a juice, extract or dairy product. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
While Toledo’s example of milk is acknowledged, the reference as a whole is directed to processing liquids in general (column 5 lines 15-19). Other liquids such as fruit juices or beverages can be processed. Since the prior art combination appears to teach the same process as that of Applicant’s claimed process, one of ordinary skill in the art would have reasonably expected the prior art process to similarly retain flavor, mouthfeel or texture when processing a liquid without sufficient protein to cause thickening. For example, it is reasonable to assume (absent persuasive evidence to the contrary) consumable fluids such as water, juice, or some other non-milk beverage could be pasteurized by the method of the prior art combination without changes in sensory characteristics. Furthermore, the prior art has acknowledged that pasteurization using sufficiently high pressures (and without heat) can produce microorganism inactivation without changes to sensory characteristics as taught by Huntsman and stated in the Office Action above.
Additionally, it is currently unclear how Applicant’s process is distinguished from that of the prior art process with respect to retaining sensory qualities of milk products as argued. The claims as currently drafted appear to recite the same process as disclosed by the prior art, particularly pasteurization using pressure at similar levels, holding, and depressurizing through pressure-releasing components which are all taught by Toledo et al. It is unclear how (or which of the claimed features) Applicant’s process would prevent the viscosity change.
Applicant argues on page 7 that Lelieveld and Balaban do not teach the retaining limitation, and that Lelieveld recites a reference which only suggests preventing a “cooked flavor” and not retaining the flavor of the unprocessed product.
This is not persuasive since the Lelieveld is only relied on to teach that residence (hold) time of a fluid being held at elevated pressures can be adjusted as needed for a desired effect on microorganisms (paragraphs 57-59 and 64). The references disclosed in Lelieveld and their respective teachings are not incorporated into the prior art combination. Similarly, Balaban is only relied on to teach depressurization through a plurality of separate pressure control devices (column 6 line 52 to column 7 line 6).
Additionally, the prior art already acknowledges that applying sufficient pressure without heat can inactivate microorganisms while maintaining desired sensory properties as stated above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792